DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 27, 2021.  Claims 7, 12, and 20 are cancelled by the Applicant.  Claims 1 – 6, 8, 9, 13, 14, 16, 18, and 19 are amended.  Claims 1 – 6, 8 – 10, and 13 – 19, where Claims 1, 9, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 6, 8 – 10, and 13 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art does not disclose or suggest a method of authentication comprising scanning a first code comprising trip credentials obtained from a device of a user, sending data from the trip credentials to an identity server to access certified user data, wherein the certified user data includes information obtained from a public storage facility and having been certified by a certifier using a certification process including: receiving the user data based on a second code provided from a registering device of a user, receiving an image identifier based on the second code, accessing a seal of the user data from a blockchain, verifying the user data using the seal of the user data to generate the certified user data, and sending a certification identifier that is associated with the secure envelope and the travel secret key to the registering device of the user, accessing biometric data of the user using the certified user data, and performing a recognition process of the user to verify the user based on the accessed biometric data in the particular manner and combination claimed.

Regarding Claim 9, the prior art does not disclose or suggest a non-transitory computer readable medium comprising instructions for scanning a code comprising trip credentials obtained from a device of a user, sending data from the trip credentials to an identity server to access certified user data from a public storage facility configured for authenticating the user and including an image identifier and an image secret key, accessing biometric data of the user using the certified user data, the program instructions for accessing the biometric data of the user including program
instructions for receiving, based on the image identifier and from the identity server, an
encrypted digital image of the user, decrypting the encrypted digital image of the user using the image secret key to obtain a digital image of the user, and performing a recognition process of the user to verify the user based on the accessed biometric data comprising capturing a live image of the user and performing a facial recognition process to verify the user by comparing the live image to the digital image of the user in the particular manner and combination claimed.
Claim 16, the prior art does not disclose or suggest a computer system comprising memory and a processor for scanning a code comprising a travel identifier and a travel secret key obtained from a device of a user, sending the data to the identity server including the travel identifier to the identity server to access a secure envelope including the certified user data and encrypted using the travel key which includes information obtained from a public storage facility, receiving from the identity server the secure envelope including the certified user data, decrypting the secure envelope using the travel secret key to obtain the certified user data, accessing biometric data of the user using the certified user data, and performing a recognition process of the user to verify the user based on the accessed biometric data in the particular manner and combinations claimed.

Claims 2 – 6 and 8 are also allowed based on their dependency on allowed Claim 1.

Claims 10 and 13 – 15 are also allowed based on their dependency on allowed Claim 9.
 
Claims 17 – 19 are also allowed based on their dependency on allowed Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/
Tae K. Kim
Primary Examiner, Art Unit 2492